LANDAU, P. J.
Defendant appeals a judgment of conviction for possession of a controlled substance. ORS 475.992(4)(a). He assigns error to the trial court’s refusal to give a “choice of evils” jury instruction. The state asserts that the evidence did not support such an instruction. We agree with the state and affirm.
 ‘We review a trial court’s refusal to give a requested jury instruction for error as a matter of law,” State v. Moore, 324 Or 396, 427, 927 P2d 1073 (1996), and we review “the evidence in support of the instruction in the light most favorable to defendant, the party seeking the instruction,” State v. Dollar, 181 Or App 354, 356, 45 P3d 1014 (2002).
After a two-week absence, defendant returned home at approximately 11:00 a.m. with two companions to find the aftermath of a party that apparently had been held by his teenage sons. As he cleaned up, he found a bag containing 26 grams of hashish. He took it outside to throw it in the dumpster. On his way outside, he encountered a police officer approaching to arrest him on an unrelated charge. Defendant tossed the baggie to his companion. The officer retrieved the baggie and arrested defendant. Defendant was charged with possession of a controlled substance.
At trial, defendant testified that he wanted to get rid of the drugs because he “did not want the kids to be — to use them or have them or anything to do with them” because he was concerned that the drugs “would hurt them” and “ruin[ ] their lives.” He did not know where his sons were. He hoped, but did not know, that they were at school.
Defendant requested that Uniform Criminal Jury Instruction 1103, regarding choice of evils, be delivered to the jury. The instruction read, in part:
“Conduct that would otherwise constitute an offense is justifiable and not criminal when:
“(1) The defendant’s conduct is necessary as an emergency measure to avoid an imminent threatened injury; and
*615“(2) The threatened injury is of such gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of the defendant’s avoiding the injury clearly outweigh the desirability of avoiding the injury or consequences sought to be prevented by the law which makes [insert charged crime] a crime.”
(Emphasis in original.) The choice of evils instruction is based on ORS 161.200(1):
“Unless inconsistent with other provisions of chapter 743, Oregon Laws 1971, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when:
“(a) That conduct is necessary as an emergency measure to avoid an imminent public or private injury; and
“(b) The threatened injury is of such gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the injury sought to be prevented by the statute defining the offense in issue.”
This court has interpreted the statute as requiring “evidence that (1) a defendant’s conduct was necessary to avoid a threatened injury; (2) the threatened injury was imminent; and (3) it was reasonable for the defendant to believe that the threatened injury was greater than the potential injury of his illegal actions.” State v. Seamons, 170 Or App 582, 586, 13 P3d 573 (2000). The trial court has a screening function in determining whether the evidence is sufficient to send the choice of evils question to the jury:
“When a defendant raises the choice of evils defense, the trial judge must determine whether the evidence satisfies those requirements before the court can submit the issue to a jury. If there is evidence from which the jury could find that each requirement has been met, then the court must submit the defense. It is for the jury to determine the weight of the evidence and to decide whether the defense has been established.”
State v. Troen, 100 Or App 442, 445-46, 786 P2d 751, rev den, 310 Or 791 (1990), cert den, 501 US 1232 (1991).
*616In this case, there is no evidence from which a jury could infer that defendant faced a threatened injury that was in any way imminent. The only threatened injury that defendant identified was the possibility that his sons might decide to smoke the hashish. Even assuming for the sake of argument that that possibility is a “threatened injury” within the meaning of the statute, there is no evidence of its imminence. An “imminent” threat, for the purposes of determining whether to deliver a choice of evils instruction, is one that is “immediate, ready to take place, or near at hand.” State v. Taylor, 123 Or App 343, 348, 858 P2d 1358 (1993). A threat of future harm does not suffice. State v. Whisman, 33 Or App 147, 150, 575 P2d 1005 (1978) (“a threat of future injury [is] insufficient”). The threat must exist at the time of the commission of the offense. State v. Boldt, 116 Or App 480, 483-84, 841 P2d 1196 (1992) (“In order for a threatened injury to be ‘imminent’ under either ORS 161.200 or ORS 161.270, the threat must exist at the time of the commission of the charged offense.”).
In this case, defendant .knew nothing about the whereabouts of his sons. He did not know whether they were in school or someplace else. There is no evidence that he had any idea when they would return to the house. Indeed, there is no evidence that he knew whether they would return to the house that day at all. He merely feared that, if they returned at some point in the near future, they might see the drugs and that, if so, they might use them. Thus, the threat to defendant’s sons was not “immediate, ready to take place, or near at hand.” Taylor, 123 Or App at 348.
The dissent insists that a jury could infer that, because defendant’s sons “could have returned home at any time,” a jury could find that “without defendant’s intervention, they could have consumed the hashish promptly after defendant found it.” 186 Or App at 618 (Armstrong, J., dissenting). There are at least two problems with the dissent’s argument.
First, not even defendant argues that he was concerned about the “prompt” return of his sons. Nowhere in the transcript is there any testimony that he was concerned that they could have returned immediately upon his discovery of *617the drugs. He testified that he wanted to throw the drugs away so that the boys would not have “access to the drugs if they were left in [the] house.” That is all.
Second, the inference that the dissent attempts to draw — that, in fact, defendant’s sons could have returned home any minute — is drawn from an evidentiary vacuum. There is no evidence at all concerning the whereabouts of defendant’s sons, whether they were at school, at a friend’s house, or anywhere else. There is no evidence from which it could be inferred that they were coming home at all, much less that they were coming home “promptly” at 11:00 a.m.
The dissent also contends that the jury could have found other elements of the defense, but, because we conclude that there was no evidence that any threatened injury was imminent, we need not address those contentions.
The trial court did not err in refusing to deliver the choice of evils instruction.
Affirmed.